Citation Nr: 1448394	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown in service or within the initial post separation year, and has not been attributed to active service.

2.  Tinnitus is not shown in service and has not been attributed to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a June 2009 letter, prior to the rating decision on appeal.
VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.  VA afforded the Veteran a hearing on appeal.  Although the record was held open for an additional 30 days, VA has received no additional evidence from the Veteran in support of his claims since the hearing date.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

At the hearing on appeal, the VLJ complied with the provisions of 38 C.F.R. § 3.103(c)(2).  The VLJ fully identified the issues on appeal, inquired about the possibility of outstanding medical evidence in support of the claim, explained that the claims had been previously denied because there was no favorable nexus-type evidence linking his current disorder to service injury, and agreed to hold the record open another 30 days so that the Veteran could obtain and submit the evidence needed to substantiate his claims.  The VLJ explained the nature of the evidence required in this case and the legal standard (50 percent or greater probability).  Therefore, the Board finds that the VLJ complied with the duties set forth in 38  C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Accordingly, the Board will address the merits of the claim.

II.  Claims for Service Connection

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran submitted a claim for VA disability compensation in May 2009.  He reported that hearing loss and tinnitus had their onset in 1967 during service.  In support of his claim, the Veteran testified that he had acoustic trauma in service from artillery and weapons fire followed by hearing loss and tinnitus.  He identified no VA or private medical care for symptoms intervening service and his VA hearing evaluation in 2009.  A statement received by VA in June 2010 from the Veteran's spouse reflects that the Veteran wrote to her when he was in service indicating that he had had ear infection and that she first noticed a long time ago that he was having hearing difficulty.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problem is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  It is noted that the Veteran's military occupation was indirect fire crewman and he was awarded the Combat Infantryman Badge.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

Analysis

The Board finds that the Veteran's report of acoustic trauma in service is consistent with the circumstances of his service and, therefore, accepts that he had acoustic trauma in service.  38 U.S.C.A. § 1154(a) (2014).  The Board further finds that the Veteran currently has a hearing loss disability as defined VA in 38 C.F.R. § 3.385.

However, while the Board accepts that the Veteran had acoustic trauma in service and that he currently has bilateral hearing loss disability and tinnitus, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability and tinnitus.  Hearing acuity is shown to be within normal limits at service separation and a hearing loss disability is not shown within the initial post separation year.  Also, credible evidence of tinnitus in service is not shown.  Furthermore, there is no competent evidence showing that hearing loss and or tinnitus are etiologically related to service.  There is a negative VA medical opinion.  The Board provided the Veteran with 30 days following his hearing on appeal to provide supporting medical evidence; to date, VA has not received any favorable nexus-type evidence.

The Board has carefully reviewed the evidence of record.  Although STRs reflect that the Veteran presented for hearing loss complaints in January 1968, this was related to an ear canal filled with wax, which was flushed clean.  Nine months later, on service separation examination dated in September 1968, evaluation showed that the Veteran's hearing was within normal limits.  The Court has established that the threshold for normal is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Audiological testing at service separation showed pure tone thresholds of -5 in decibels at the 500, 1000, 2000, and 4000 Hertz frequencies.  On the history part of the exam, the Veteran denied hearing loss, running ears, and ear trouble.
Hearing problems are first documented in VA treatment records dated March 2009.  A that time, the impression was "hard of hearing."  Subsequent audiological evaluation confirmed sensorineural hearing loss and asymmetric mixed hearing loss.  The Veteran was referred for hearing aids.  These records do not include any medical opinion relating the Veteran's hearing problems to service, to include acoustic trauma in service.

On VA audiological examination dated in July 2009, the examiner opined that hearing loss and tinnitus were "less likely as not" caused by or a result of military noise exposure and that it was at least as likely as not that his hearing loss is due to the combined effects of recreational, occupational noise exposure, and age related presbycusis.  "The exact contributed of each cannot be determined without resort to speculation."  The Veteran reported a history of noise exposure in service from mortars, recreationally, and occupationally.  He noted that he wore hearing protection except when he was exposed to noise in service.

The Board accepts that the Veteran is competent to report hearing loss and tinnitus symptoms, date of onset, and treatment.  Layno, supra.  However, to the extent that the Veteran reports hearing loss and tinnitus symptoms dating to service, the Board finds that he is not credible in view of the normal hearing findings at service separation along with his denial of hearing loss, running ears, and ear problems on the history part of that examination.  Also, the Veteran is not competent to opine that an etiological relationship exists between his post service hearing problems and service to include acoustic trauma in service as this is not susceptible to lay observation, unlike a broken leg.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Veterans statements and testimony have limited probative value. 

The Board has considered the lay statement from the Veteran's spouse.  She is both competent and credible in her recollection that the Veteran wrote to her that he had been treated for ear infection and that she had noticed a long time ago that the Veteran had hearing difficulty.  However, this does not establish onset in service or continuity of hearing loss or tinnitus type symptoms dating to service.  In fact, the Veteran's spouse has not asserted such.  Therefore, her statements have limited probative value.

In this case, the Board assigns greater probative value to the normal service separation examination findings along with the Veteran's denial of hearing problems at that time.  This coupled with the many years intervening service and the first documented findings or complaints of hearing loss and tinnitus, along with the negative VA medical opinion, weigh against the claim.  The service separation examination is highly probative as it was prepared after examination of the Veteran and includes a medical history prepared by the Veteran.  The VA medical opinion is probative because it was prepared after evaluation of the Veteran and review of the entire VA record to include the service treatment records.  Also, the Board finds that service separation examination and VA medical opinion are more probative than the Veteran's uncorroborated opinion in this matter as they were prepared by skilled, neutral medical professionals in the field of hearing after review of all the evidence of record.  Furthermore, there is no favorable medical opinion in this case to weigh against the negative VA medical opinion.

According, the claim must be denied.  There is no doubt to resolve. 38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


